EXHIBIT 10.1

ASSIGNMENT AND BILL OF SALE




     THIS ASSIGNMENT AND BILL OF SALE (“Assignment”) executed by Bayshore
Exploration L.L.C. , a Texas Limited Liability Company (“Assignor”), whose
address is1949 Clens Rd., Bellville, Austin County, Texas  77418, to Entheos
Technologies , a Nevada corporation, whose address is Suite 216, 1628 West 1st
Ave, Vancouver, BC, Canada(“Assignees”), dated effective at 12:01 a.m. on
September 1, 2008 (said hour and day being hereinafter called the “Effective
Time”).







ARTICLE I

 Assignment of Oil and Gas Properties




     Assignor, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration in hand paid by Assignees, the receipt and sufficiency of which
consideration are hereby acknowledged and confessed, by these presents does
hereby ASSIGN, TRANSFER, SET OVER and DELIVER unto Assignee, in the respective
percentages set forth below, all of Assignor’s right, title and interest in and
to the following properties described below in Section 1.2.




1.1.

 

Percentage.

 

 

Bayshore Exploration L.L.C
                                                                  21.75% of
8/8ths

Assignor
                                                                                                 Working
Interest







1.2 Properties. The interests granted, bargained, sold, conveyed, assigned and
delivered to Assignees pursuant to this Article I and described in this
Section 1.2 are hereinafter sometimes collectively called the “Properties”:




     (a) All of Assignor’s right, title and interest in, to and under or derived
from the oil and gas leasehold interests, fee interests and mineral interests in
the lands described on  Exhibit “A” , (the “Lease”);




     (b) All of Assignor’s right, title and interest in, to and under or derived
from the oil and gas well located on the Lease and described on  Exhibit A-2
 (the “Well”);




     (c) All of Assignor’s right, title and interest in and to, or derived from,
all of the presently existing and valid unitization and pooling agreements and
units (including all units formed by voluntary agreement and those formed under
the rules, regulations, orders or other official acts of any governmental entity
having appropriate jurisdiction) to the extent they relate to any of the
interests in the Lease or the Well;




     (d) All of Assignor’s right, title and interest in and to all oil, gas
and/or other liquid or gaseous hydrocarbons (collectively, the “Hydrocarbons”)
produced from or attributable to the Lease or the Well and attributable to the
period from and after the Effective Time;





1







--------------------------------------------------------------------------------




     (e) All of Assignor’s right, title and interest in and to, or derived from,
all of the presently existing and valid oil sales contracts, casinghead gas
sales contracts, gas sales contracts, processing contracts, gathering contracts,
transportation contracts, easements, rights-of-way, servitudes, surface leases
and other contracts, to the extent the same are assignable and relate to the
Lease or the Well;




     (f) All of Assignor’s right, title and interest in and to all personal
property and improvements (collectively, the “Equipment”), including without
limitation, wells (whether producing, plugged and abandoned, shut-in, injection,
disposal or water supply), tanks, boilers, platforms, buildings, fixtures,
machinery, equipment, pipelines, utility lines, power lines, telephone lines,
telegraph lines and other appurtenances located on, in, under and about the
Lease or the Well, to the extent the same are situated upon and used or held for
use by Assignor in connection with the ownership, operation, maintenance and
repair of the Lease or the Well, subject to the reservations stated below;




     (g) All franchises, licenses, permits, approvals, consents, certificates
and other authorizations and other rights granted by governmental authorities
and all certificates of convenience or necessity, immunities, privileges, grants
and other rights that relate to the Properties or the ownership or operation of
any thereof, to the extent the same are assignable (the “Permits”); and




     (h) All of Assignor’s books, records and files related to the any of the
properties described in (a) through (f) above, including all (i) abstracts,
title opinions, title reports, environmental site assessments, environmental
compliance reports, lease and land files, surveys, analyses, compilations,
correspondence, filings with and reports to regulatory agencies and other
documents, contracts, agreements and instruments that in any manner relate to
such properties, (ii) computer databases that are owned by or licensed to
Assignor that relate to such properties, (iii) geophysical, geological,
engineering, exploration, production and other technical data, magnetic field
recordings, digital processing tapes, field prints, summaries, reports and maps,
whether written or in electronically reproducible form, that are in the
possession of Assignor and relate to such properties and (iv) all other books,
records, files and magnetic tapes containing title or other information that are
in the possession of Assignor and relate to such properties (the “Data”),  but
specifically excluding  (i) previous offers and economic analyses associated
with the acquisition, sale or exchange of such properties, (ii) interpretive
information, (iii) personnel information, (iv) corporate, legal, financial and
tax information, (v) information covered by a non-disclosure obligation,
(vi) information covered by a legal privilege and (vii) any other Data or
information that Assignor does not have the right to assign to Assignees.




     TO HAVE AND TO HOLD the Properties unto Assignees, their respective
successors and assigns forever, subject, however, to the matters set forth
herein.





2







--------------------------------------------------------------------------------




ARTICLE II

 Warranty of Title; Permitted Encumbrances




     2.1 Warranty of Title. Assignor is the lawful owner of and has good title
to the interests above assigned in and to said Lease, estate rights and
property, free and clear from all liens, encumbrances or adverse claims (the
“Permitted Encumbrances”).  The Lease is a valid and subsisting lease on the
land described above and all rentals and royalties have been paid and all
conditions necessary to keep the same in full force have been duly  performed;
and  the Assignor does hereby bind itself to warrant and forever defend, all and
singular, the Properties unto Assignees, against every person whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Assignor, but not otherwise, and subject to the Permitted Encumbrances.




     2.2 Disclaimer of Representations and Warranties. THE PROPERTIES ARE
ASSIGNED TO ASSIGNEES “AS IS, WHERE IS” AND WITH ALL FAULTS IN THEIR PRESENT
CONDITION AND STATE OF REPAIR, WITHOUT RECOURSE. EXCEPT AS EXPRESSLY SET FORTH
IN SECTION 2.1 HEREOF, ASSIGNOR HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES CONCERNING THE PROPERTIES, EXPRESS, STATUTORY, IMPLIED OR OTHERWISE,
INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF TITLE, THE QUALITY OF
HYDROCARBON RESERVES, THE QUANTITY OF HYDROCARBON RESERVES, THE AMOUNT OF
REVENUES, THE AMOUNT OF OPERATING COSTS, CONDITION (PHYSICAL OR ENVIRONMENTAL),
QUALITY, COMPLIANCE WITH APPLICABLE LAWS, ABSENCE OF DEFECTS (LATENT OR PATENT),
SAFETY, STATE OF REPAIR, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
AND ASSIGNEES EXPRESSLY RELEASE ASSIGNOR FROM THE SAME. ASSIGNOR DISCLAIMS ANY
AND ALL LIABILITY AND RESPONSIBILITY FOR AND ASSOCIATED WITH THE QUALITY,
ACCURACY, COMPLETENESS OR MATERIALITY OF THE RECORDS AND ANY OTHER INFORMATION
PROVIDED AT ANY TIME (WHETHER ORAL OR WRITTEN) TO ASSIGNEES, THEIR OFFICERS,
AGENTS, EMPLOYEES AND REPRESENTATIVES IN CONNECTION WITH THE PROPERTIES,
INCLUDING WITHOUT LIMITATION, QUALITY OF HYDROCARBON RESERVES, QUANTITY OF
HYDROCARBON RESERVES, AMOUNT OF REVENUES, AMOUNT OF OPERATING COSTS, FINANCIAL
DATA, CONTRACT DATA, ENVIRONMENTAL CONDITION OF THE PROPERTIES, PHYSICAL
CONDITION OF THE PROPERTIES AND CONTINUED FINANCIAL VIABILITY OF THE PROPERTIES,
AND ASSIGNEES EXPRESSLY RELEASE ASSIGNOR FROM THE SAME.




     2.3 Subrogation. Assignees shall be and are hereby subrogated to all
covenants and warranties of title by parties (other than Assignor) heretofore
given or made to Assignor or its predecessors in title in respect of any of the
Properties.




     





3







--------------------------------------------------------------------------------




ARTICLE III




 Miscellaneous




     3.1 Further Assurances. Assignor covenants and agrees to execute and
deliver to Assignees all such other and additional instruments and other
documents and will do all such other acts and things as may be necessary more
fully to assure to Assignees or its successors or assigns, all of the respective
properties, rights and interests herein and hereby assigned or intended to be
assigned, including without limitation, executing separate assignments of
individual oil, gas and mineral lease or interests therein, which are included
in the Properties and which are necessary to facilitate the recognition of
Assignee’s ownership of the Properties.




     3.2 Successors and Assigns. All of the provisions hereof shall inure to the
benefit of and be binding upon the respective successors and assigns of Assignor
and Assignee. All references herein to either Assignor or Assignee shall include
their respective successors and assigns.




     3.3 Counterparts. This Assignment may be executed in several original
counterparts, all of which are identical, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts shall
constitute but one and the same assignment.




     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed on the dates of their respective acknowledgments set forth below, to be
effective, however, as of the Effective Time.




 

 

 

 

Assignor

 

 

Bayshore Exploration L.L.C.







/s/Jamin Swantner

Jamin Swantner, President

 

 

 

 

 

 

STATE OF TEXAS

 

§

 

 

 

 

 

 

 

COUNTY OF WASHINGTON

 

§

 

 

     

This instrument was acknowledged before me on the 5th day of September, 2008, by
Jamin Swantner, President of Bayshore Exploration L.L.C., a Texas Limited
Company, on behalf of said corporation.




 

 

 /s/Drake A. Faske

 

 

 

 

 

Notary Public in and for the State of Texas





4







--------------------------------------------------------------------------------







EXHIBIT “A”




Attached to and made a part of that certain Assignment and Bill of Sale from
Bayshore Exploration L.L.C. (“Assignor”) to Entheos Technologies, Inc.
(“Assignee”) pertaining to the Bayshore Exploration L.L.C.- Cooke No No.6 Well
and the 40-acre proration unit assigned thereto located in LaSalle County, Texas
and further described as follows:




Description of the Properties:




Well Name:

Bayshore Exploration L.L.C.-Cooke No.6 Well

Working Interest Ownership:

21.75% of 8/8ths

Net Revenue Interest:

16.3125% of 8/8ths

Leasehold Interest:

21.75% of 8/8ths




Proration Unit:

Bayshore Exploration L.L.C.-Cooke No.6 Well Located at 1107 feet from the South
line and 635 feet from the West line of the H.&G.N. R.R. Co. Survey No. 237,
Abstract No. 308, La Salle County, Texas, including the 40-acre unit assigned
thereto which is the SW/4 of the SW/4 of the H.&G.N.R.R. Co. Survey No.237,
Abstract No. 308, La Salle County, Texas.





5





